Citation Nr: 1338184	
Decision Date: 11/20/13    Archive Date: 12/06/13	

DOCKET NO.  10-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by back pain.

2.  Entitlement to service connection for a disorder characterized by bilateral knee pain.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This case was previously before the Board in July 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  A chronic back disorder, to the extent such a disorder exists, is not shown to have been present in service, or for some time thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  A chronic bilateral knee disorder, to the extent such a disorder exists, is not shown to have been present in service, or for some time thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

3.  Complaints of pain, without a disease, injury, or disorder causing the pain is not an entity for which service connection may be granted.

CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2013).  

2.  A chronic bilateral knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.655 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in December 2005, March 2006, and November 2012 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him an appropriate VA examination.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) records and examination reports, and a statement from the Veteran's former service colleague.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case essentially seeks service connection for bilateral knee and back disorders, reportedly manifested by pain.  In pertinent part, it is contended that the Veteran's current bilateral knee disorder is at least in part the result of multiple parachute "jumps" in which the Veteran participated while serving with the 82nd Airborne Division.  In addition, it is contended that the Veteran's current back disability is the result of a motor vehicle accident in August 2004, at which time the Veteran, along with a number of his fellow service members, were trapped under a troop carrier which had overturned.  

In that regard, pertinent evidence of record is to the effect that, while in service, the Veteran did serve with the 82nd Airborne Division, and received the Parachute Badge.  Service treatment records disclose that, in June 2003, while in service, the Veteran was seen for a complaint of back pain of seven months' duration which had reportedly been aggravated on the obstacle course.  Physical examination was negative for the presence of any tenderness to palpation or spasms.  Significantly, at the time of a pre-deployment health assessment in July 2003, the Veteran denied any medical problems.  

In mid-August 2004, the Veteran was seen with a complaint of left leg and low back pain following a motor vehicle accident involving a troop carrier.  When questioned, the Veteran complained of pain on weightbearing, as well as some shooting pain in his back.  However, the Veteran denied any loss of consciousness, and similarly denied any numbness or tingling.  On physical examination, there was a full range of motion of the Veteran's knees, hips, and ankles.  Physical examination of the Veteran's knees was negative for the presence of varus or valgus.  Similarly negative were the anterior and posterior drawer signs, as well as Lachman and McMurray tests.  While there was some tenderness to palpation at the lateral tibial plateau, there was no evidence of any ecchymosis or edema.  The Veteran's back was straight, with no step-offs or deviations, and no edema.  Range of motion was full, though with increased pain on movement, somewhat worse on the left than the right.  There was tenderness to palpation once again somewhat worse on the left than the right, as well as some contracture extending from the eighth thoracic to the second lumbar vertebra.  The clinical assessment was back spasm.  

In mid-September 2004, the Veteran was seen for followup of the left side of his back.  Noted at the time was that the Veteran experienced pain when performing certain movements, as well as intermittent pain while sitting.  According to the Veteran, his pain radiated from the middle of his back outward and down.  However, he denied any radicular symptoms, such as bowel or bladder impairment.  On physical examination, there was no evidence of any erythema, list, scoliosis, dislocation, or deformity.  Range of motion measurements were full, and deep tendon reflexes for both the upper and lower extremities were 2/4.  Muscle strength was reported as 5/5, and tests of straight leg raising were negative.  The clinical assessment was mechanical back pain.

A service clinical record dated in mid-April 2005 reveals that the Veteran was seen at that time for injuries following a parachute jump.  When questioned, the Veteran complained of a loss of consciousness upon hitting the ground.  Additionally noted was a prior history of low back pain, though the Veteran denied any current back pain.  Physical examination was essentially negative for problems with the back or knees, and no pertinent diagnosis was noted.  

At the time of an apparent service separation examination in May 2005, the Veteran complained of back and knee pain following a motor vehicle accident in August 2004.  However, no actual physical examination of the Veteran's back or knees was, apparently, performed.

At the time of VA outpatient treatment in October 2005, the Veteran gave a history of bilateral knee pain which had reportedly begun while on active duty, though by the Veteran's own admission, he had not sought medical attention, with the result that there were no military medical records.  According to the Veteran, his knee pain had begun while running on hard surfaces, and continued intermittently as anterior bilateral knee pain, somewhat worse on the left than the right.  When further questioned, the Veteran reported an injury as the result of a motor vehicle accident in service, at which time the vehicle in which he was riding "flipped over."  According to the Veteran, while he suffered no fracture or serious injury, his back was injured, with the result that he had experienced upper back pain "off and on" since that time.  When further questioned, the Veteran pointed to the area of his back medial to the left scapula.  While according to the Veteran, he had undergone radiographic studies of his spine, they were negative for any evidence of fracture.  

On physical examination, the Veteran's back was nontender and appeared normal in the area which he described as occasionally having pain.  The Veteran's knees showed a pronounced Q angle, with some crepitus on passive range of motion of the patella on the right, though with no effusion, tenderness, or swelling.  Radiographic studies of the Veteran's knees conducted in late October 2005 were normal bilaterally, with a limited frontal view.  

In a VA consultation report of late November 2005, the Veteran complained of bilateral knee pain, somewhat worse on the left than the right.  According to the Veteran, he had experienced slowly increasing discomfort over the course of the past year to a year and a half.  When questioned, the Veteran indicated that he had experienced no symptoms prior to entering the military.  Moreover, while in service, he had performed a total of 42 parachute jumps, by his own admission, he experienced no significant knee injuries during the course of those jumps.  He was, however, involved in a roll-over accident at Fort Bragg, and on another occasion, experienced a "spinal shock syndrome," which reportedly put him out of full activity for a period of six months, during which he also experienced increasing knee pain.  

On physical examination, range of motion of both knees was within normal limits, with a slight hyperextension.  Tests of straight leg raising were easily performed to 70 degrees, and while there was some mild hamstring tightness, the Veteran experienced no significant pain.  There was no evidence of any effusion in either knee, and both knees showed normal anterior/posterior varus-valgus stability.  At the time of examination, it was noted that the Veteran had a tendency in both knees for the patella to track to the lateral side.  Moreover, there was a little more decrease in medial displacement of the right patella when compared to the left, though with no palpable plica in the right knee, and no medial capsular tenderness.  The Veteran's left knee, however, displayed a definite palpable plica with associated moderate tenderness.  Patellar inhibition created moderate discomfort in the left knee, and mild discomfort in the right knee.  The clinical impression was bilateral chondromalacia patellae related to patellofemoral mal-tracking.  

In early January 2006, a VA examination of the Veteran's back and knees was accomplished.  However, the Veteran's claims folder was not available for review at the time of examination.  When questioned, the Veteran once again recounted his August 2004 motor vehicle accident, as well as the previously-reported "spinal shock syndrome."  Current complaints consisted of chronic daily upper back pain, as well as bilateral knee pain, somewhat worse on the left than the right, though with no specific injury.  According to the Veteran, his knee pain was the result of "just chronic wear and tear."  

On physical examination, the Veteran complained of daily pain in his knees which was worse after sitting or strenuous activity.  According to the Veteran, he experienced weakness only with increased pain.  When questioned, the Veteran denied any problems with stiffness, swelling, locking, warmth, or redness.  Moreover, he did not utilize any crutches, braces, or corrective shoes.  According to the Veteran, his knee pain was the result of "wear and tear" from parachute jumps, walking up hills and on uneven ground, and carrying heavy equipment.  Significantly, the Veteran denied any specific injury, and similarly denied any problems with dislocation or subluxation.  

Physical examination of the Veteran's right knee showed no evidence of any tenderness to palpation or effusion.  Flexion was to 130 degrees both actively and passively, at which point the Veteran experienced pain.  Extension was to 0 degrees, and there was no evidence of any medial, lateral, varus, or valgus deformity.  Lachman's test was negative, as were the anterior and posterior drawer tests, and McMurray's test.  

Examination of the Veteran's left knee showed medial joint tenderness on palpation, though with no evidence of effusion.  Flexion was to 140 degrees both actively and passively, with extension to 0 degrees, once again, both actively and passively.  At the time of examination, there was no evidence of any instability, and the medial and lateral collateral ligaments were without varus or valgus deformity.  Once again, the anterior drawer test was negative, as were Lachman's and McMurray's tests.  

Regarding the Veteran's back, the muscles which had reportedly been injured were the paravertebral muscles of the upper thoracic spine.  Current symptomatology consisted of an achy pain paravertebrally, somewhat worse on the left than the right.  At the time of examination, muscle strength was intact and equal bilaterally.  The clinical assessment was back pain/muscular condition of the thoracic spine, with no acute bony findings on radiographic studies, though with some convexity felt to be the result of muscle spasms which had resolved.  An additional clinical impression was bilateral knee pain, with no significant bony abnormalities.  According to the examiner, it was at least as likely as not that the Veteran's thoracic spine pain and bilateral knee pain were related to his "service time."  

During the course of VA outpatient treatment in February 2009, the Veteran complained of chronic variable left upper thoracic back pain which had reportedly begun when the military truck in which the Veteran had been riding flipped over.  

Pertinent evidence of record is to the effect that the Veteran cancelled a VA examination which had been scheduled for January 2013.  Moreover, he failed to report for subsequent VA examinations scheduled in March and September 2013.  Significantly, those examinations had been scheduled for the purpose of determining whether the Veteran suffered from chronic disabilities of his back and/or knees, and, if so, whether those disabilities were in some way related to his period of active military service.  It is noted that pain alone, without underlying disease, injury, or disability is not an entity for which service connection is granted.

As noted above, the Veteran in this case seeks service connection for back and bilateral knee disabilities, reportedly the result of various in-service incidents, and causing pain.  In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

In order to establish service connection for a claimed disability, there must competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When entitlement to a benefit cannot be established or confirmed without a current VA examination, and a claimant, without good cause, fails to report for that examination scheduled in conjunction with an original compensation claim, the claim is to be rated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  

As noted above, at the time of the Board's February 2013 remand, there was some question as to whether the Veteran currently suffered from chronic disabilities of his back and/or knees, and, if so, whether those disabilities were in some way the result of his period of active military service.  That uncertainty was at least in part the result of the fact that, at the time of the Veteran's service separation, he apparently did not undergo a physical examination.  While it is true that, during service, the Veteran did apparently sustain various injuries as the result of a motor vehicle accident and/or a parachute jump, as of the time of the aforementioned VA examination in January 2006, he received diagnoses only of back pain/muscular condition of the thoracic spine and bilateral knee pain.  Moreover, while in the opinion of the examiner, the Veteran's bilateral knee and back pain were as likely as not related to his service, the examiner did not have access to the Veteran's claims folder and did not diagnose any disability.  This was in large part the reason an additional VA examination was requested.  

As previously noted, the Veteran cancelled his first VA examination, and then failed to report for the next two VA examinations.  While VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim for the benefit sought, the "duty to assist" is not a one-way street.  Where a Veteran wishes assistance, he cannot passively wait for it in those circumstances where he may or should have information that is essential to obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190-93 (1991).  In the case at hand, the appellant's failure to report for a VA examination prevented the Board from securing evidence that theoretically could have been beneficial to his claims.  

Absent the aforementioned evidence, the Veteran's statements are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed bilateral knee or back pain with any incident or incidents of his period of active military service.  Accordingly, entitlement to service connection for disorders characterized by bilateral knee and back pain must be denied.  


ORDER

Entitlement to service connection for a disorder characterized by back pain is denied.  

Entitlement to service connection for a disorder characterized by bilateral knee pain is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


